DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018208335.5, filed on 05/28/2018 and DE 102018215100.8 filed on 09/05/2018. 
The examiner notices that DE 102018215100.8 has full support of claimed subject matter of the instant application and the effective filing date is 09/05/2018.

Claim Objections
Claim 18 is objected to because of the following informalities:  
“A vacuum-coating system or coating a band-type material of metal” should be “A vacuum-coating system for coating a band-type material of metal”.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
“A coating chamber 44” at the first complete paragraph of page 6 should be “a coating chamber 14”.  
Appropriate correction is required.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “at least one band position control device” in claims 18 and 20, Applicants’ Specification describes “control roller” (page 10, 2nd paragraph), and optionally with “lever control roller” (page 10, last paragraph), or the equivalent thereof.
The “wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part” of claim 23, as “coating” and “cleaning” are functional limitation, and “part” can be interpreted as general placeholder such as “module, unit, component”, the “coating part” can be interpreted as “meaning for coating” and the “cleaning part” can be interpreted as “meaning for cleaning”. As “a coating part and a cleaning part” are subcomponent of the claimed coating chamber, they are examined as “a coating subchamber” and “a cleaning subchamber”.
The “conveying section” of claim 34, this is considered as “rollers” as defined in claim 18 and Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ““a conveying section with transport means” of claim 18 is not treated under 112(f) because it is modified by “in the form of rollers”.

The “coating a band-type material of metal”, “the band-type material made of metal” of claims 18 and 20 and “a band-type material consisting of steel” of claim 29 is considered an intended use of the apparatus. An apparatus that is capable of conveying metal strip/band is considered read into the claim.

The “preferably” in claims 28 and 32 are considered optional requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein several band position control devices are provided in the coating chamber, wherein one band position control device each is arranged in the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”, it is not clear these “several band position control devices” and “one band position control device” is following antecedent of “at least one band position control device” of claim 18 or additional “band position control devices”.

Claim 24 will be examined inclusive both interpretations.

Claim 29 recites “a band-type material consisting of steel”, this creates antecedent issue with “a band-type material of metal” of claim 18. 
Claim 29 will be examined include “the band-type material consisting of steel”, however, steel substrate is an intended use of the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 22, 25-26, 28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20110240225, from IDS, hereafter ‘225), in view of Knodle et al. (US 20050064215, hereafter ‘215).
‘225 teaches some limitations of:
Claim 18: TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a 
the film tension of the flexible substrate 1 between the, upstream and downstream guide rollers 14, 34 of the film forming section 20 ([0092], the claimed “a conveying section with transport means, particularly in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its width extension in horizontal alignment in the transport direction”),
 the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015], the claimed “a coating chamber, in which the vacuum can be generated, wherein the coating chamber has an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”, note the 41(a) is the inlet region and 41(j) is the outlet region),
 As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], therefore, the nip rollers are position control device, the claimed “at least one band position control device, with which a position of the band-type material can be adjusted, wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged within the coating chamber”).

‘225’s winding 10 and unwinding unit are inside the vacuum system. ‘225 does not teach the other limitations of:
Claim 18: an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber.

steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence). ’215 teaches that the vacuum chambers 14 and 19 may also be replaced by an entrance vacuum lock system and an exit vacuum lock system, respectively. In the latter case, the uncoiler 13 and the coiler 20 are placed in the open air (Fig. 3, [0047], last two sentences).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the unwinding roll 11 and winding roll 31 of ‘225 in the open air by adding entrance vacuum lock and exit vacuum lock system, as taught by ‘215, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	
	‘225 further teaches the limitations of:
Claims 25-26: Fig. 1 shows many pairs of nip rollers 22 (the claimed “wherein a further band position control device is arranged in the region of the entry lock” of claim 25 and “wherein a further band position control device is arranged in the region of the exit lock” of claim 26, note the size of “region” can be any size, large or small).
actuator 56 serving as a drive means ([0071], Fig. 3 shows nip rollers at both sides of the flexible substrate 1, the claimed “wherein a further band position control device has actuators, which can be positioned at the band edges of the band-type material from both sides, in order to bring a band center of the band-type material in conformance with a center of the conveying section, preferably in that the actuators have rotatably mounted contact rollers, more preferably in that the actuators/contact rollers are actively connected to linear adjusting elements, which ensure a placement at the band-type material transversely as relates to the transport direction thereof”).
Claims 32-33: The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], last sentence, the claimed “wherein at least one position sensor is provided, with which a position of the band-type material on the conveying section can 

The combination of ‘225 and ‘215 further teaches the limitations of:
	Claim 22: the imported lock system from ‘215 would be would be spaced apart from nip rollers 22, 24, 25 (the claimed “wherein the band position control device is arranged within the coating chamber, spaced apart from the entry lock and from the exit lock, respectively”).

	‘225 also teaches some limitations of:
Claim 34: TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias 
the film tension of the flexible substrate 1 between the, upstream and downstream guide rollers 14, 34 of the film forming section 20 ([0092]), the position control device in accordance with the present invention can be also implemented in an apparatus 300 for manufacturing a thin-film laminate in which films are formed, while conveying a stria-like flexible substrate horizontally in a transverse posture, as in the fourth embodiment illustrated by FIG. 20 ([0161], last sentence, the claimed “wherein the band-type material is moved with its width extension in horizontal alignment, via a conveying section, in a transport direction”), 
the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015], the claimed “and is vacuum-coated within a coating chamber, in which a vacuum is applied”),
 As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping 

	‘225 does not teach the other limitations of:
Claim 34: (A method for coating a band-type material) made of metal,
(wherein the band-type material) made of metal (is aligned with its band center …)

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence).

prima facie case of obviousness. MPEP 2144.07. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawaet al. (US 20120160165, hereafter ‘165), in view of ‘215.
‘165 teaches some limitations of:
	Claim 20: an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip), 
FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032], the claimed “a conveying section with transport means, particularly in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of 
 A plasma discharge is generated in the gas atmosphere in a state where the deposition chamber 3 is in vacuum ([0033], last sentence, the claimed “a coating chamber, in which the vacuum can be generated, wherein the coating chamber has an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”), 
An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], the claimed “at least one band position control device, with which a position of the band-type material can be adjusted”),
 the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained ([0056], 2nd sentence, the claimed “wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of the vacuum chamber—as seen in the transport direction of the band-type material”).

‘165 does not teach the other limitations of:
Claim 20: an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber,
(wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of) the entry lock—(as seen in the transport direction of the band-type material).

	Note the unwinding roller 2 and the winding roller 4 of ‘165 are outside of the vacuum chamber 3.

‘215 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an entrance vacuum lock .
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of ‘165. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘165 and ‘215, as being applied to claim 20 rejection above, in view of ‘225.
The combination of ‘225 and ‘215 does not teach the limitations of:
Claim 19: wherein a further band position control device is arranged upstream of the entry lock - as seen in the transport direction of the band-type material.
Claim 27: wherein a further band position control device is arranged downstream of the exit lock - as seen in the transport direction of the band-type material.

‘165 is analogous art in the field of an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001]), FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while nd sentence, i.e., a position control device upstream of the entrance of the deposition chamber 3), for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added adjustment roller 9 upstream and downstream of the imported entrance lock and exit lock from ‘215 to ‘225, as taught by ‘165, for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).

The combination of ‘165 and ‘215 does not teach the limitations of:


	‘165 criticizes that since film formation is usually carried out at a comparatively high temperature, if the EPC roller made of stainless steel is arranged between the deposition chambers, the flexible substrate is rapidly cooled, causing wrinkles or the like ([0006], therefore, uses stainless steel adjustment roller 9 outside the high temperature deposition chambers).

‘225 is analogous art in the field of TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015]). ‘225 criticizes where an EPC roller formed from stainless steel or the like in order to ensure smoothness is introduced between the film forming units that are maintained at a comparatively high temperature, the flexible substrate is rapidly cooled by contact with the roller and such cooling can cause the appearance of 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the nip roller as position control device inside the high temperature deposition chamber, as taught by ‘225, to the deposition chamber 3 of ‘165, for the purpose of the occurrence of sagging and wrinkling of the flexible substrate can be inhibited, as taught by ‘165 ([0007]) and at the same time solved the winkles issue caused by stainless steel adjustment rollers inside the high temperature deposition chamber (‘165 [0006])..
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of Chiu et al. (US 20090246514, hereafter ‘514).
The combination of ‘225 and ‘215 does not teach the limitations of:
	Claim 23: wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part, wherein the cleaning part is adjacent the coating part and is arranged upstream of the coating part - as seen in the transport direction of the band-type material - wherein the band position control device is provided at least in the coating part and/or in the cleaning part and/or in a region of the coating chamber between the coating part and the cleaning part.

‘514 is analogous art in the field of physical and chemical vapor deposition methods ([0002]), coated films on the plastic substrate ([0003], 4th sentence). ’514 teaches that When the substrate 10 enters the pre-cleaning area 330, the ion source 301 is turned on to perform the pre-cleaning treatments on the substrate 10, as shown in FIG. 4. The pre-cleaning process can enhance the adherence property of the surface of the substrate 10, which will facilitate the following vapor deposition processes ([0034], last two sentence), refer to FIG. 3. The substrate 10 after pre-cleaning process is transported to the first vapor deposition area 331 by the guide wheel 312 ([0035]).

st film forming unit 41 in Fig. 1 of ‘225, for the purpose of enhancing the adherence property of the surface of the substrate, as taught by ‘514 ([0034], last sentence).

	‘225 further teaches the limitations of:
	Claim 24: Fig. 1 shows a plurality of nip rollers 22 between every pair of film forming units (the claimed “wherein several band position control devices are provided in the coating chamber, wherein one band position control device each is arranged in the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of Kakehi et al. (US 4664578, hereafter ‘578).
‘255 also teaches that Since the actuator 56 is provided outside the chamber structural unit 40 (vacuum chamber), an actuator of any system can be used. In the example illustrated by the figures, a linear actuator that converts the rotation of a servo motor into linear reciprocating motion with a screw feed mechanism or the like is used, but it is also possible to rotate the drive shaft 54 directly or indirectly by using a rotary actuator but is silent on the other detail of actuator 56.

The combination of ‘225 and ‘215 does not teach the limitations of:
	Claim 29: wherein a band position control device comprises magnet elements for generating magnetic fields, by which an interaction can be created with a band-type material consisting of steel, in order to bring a band center of the band-type material in conformance with a center of the conveying section.
Claim 30: wherein the magnet elements are formed from permanent magnets.
	Claim 31: wherein the magnet elements are formed from energizable coils.

‘578 is analogous art in the field of Semiconductor Substrate Transport System (title), a dry etching apparatus or a plasma CVD apparatus, for subjecting semiconductor substrates to predetermined processing such as etching and formation of a film by dry processes … a semiconductor substrate transport system of a belt conveyor type (col. 1, lines 12-22). ‘578 criticizes that due to a frictional force which arises between the belt and the driven wheel during the rotation of the belt dust is generated which adheres to and is deposited on the semiconductor substrate (col. 1, lines 59-63). ‘578 teaches that the present invention is to provide a semiconductor substrate transport system wherein a linear pulse motor, which is a noncontacting driving device having neither a sliding part, nor a turning part is employed for reciprocatingly driving a semiconductor substrate holder means in a vacuum atmosphere, with the linear pulse pulse motor 61 includes a permanent magnet 64, and electromagnets 65a, 65b (Fig. 5, col. 4, lines 34-45).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the noncontacting liner pulse motor 61 including a permanent magnet and electromagnets of ‘578 as the linear actuator 56 of ‘225, for the purpose of suppressing a generation of dust, as taught by ‘578 (col. 2, lines 55-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140008214 is cited for precleaning station 110 and vacuum isolation valve “x” (vacuum lock, see Fig. 1) and the load unload plateform 100 outside of vacuum. JP 2015160959 is cited for edge position control by electromagnet (Fig. 3, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716